Appeal by the defendant from an order adjudging the president of the, defendant guilty of contempt of court.
Per Curiam:
As this proceeding wa,s against Polstein, and not against the defendant, Polstein only was the one aggrieved and the only one that could appeal. As the notice of appeal shows that it is the defendant who appeals, and the defendant was not aggrieved by the order, the appeal must be dismissed, with ten dollars costs and disbursements. Present—Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ. Appeal dismissed, with ten dollars costs and disbursements.